DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.16434003 in view of Saito (US20160086733) and in further view of KOBAYASHI (US20090323253). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent generally match the limitations of the application, the difference being the copper oxide layer and its thickness and its coverage which is disclosed in the reference patents publications.
This is a provisional nonstatutory double patenting rejection.
Claim 1 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16417323 in view of Saito .
This is a provisional nonstatutory double patenting rejection.
Claim 1 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1029042 in view of Saito (US20160086733) and in further view of KOBAYASHI (US20090323253)  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent generally match the limitations of the application, the difference being the copper oxide layer and its thickness and its coverage which is disclosed in the reference patent publications.
16410914
16434003 (relevant limitations)
 1. (Currently amended) A multilayer ceramic capacitor comprising: a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side and a plated layer, the metal layer being formed from the end face to the at least one side face and being mainly composed of copper, the oxide layer covering at least a part of the metal layer, being mainly composed of copper oxide, and having a maximum thickness of 0.5 m or greater, the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer, wherein a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer.
7. (New) A multilayer ceramic capacitor comprising: -4-Appl. No.16/410,914 Filed:May 13, 2019 a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially 
 1. A multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked and each of the plurality of internal electrode layers is alternately exposed to two end faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic; and a pair of external electrodes that are formed on the two end faces; wherein: the pair of external electrodes have a structure in which a plated layer is formed on a ground layer of which a main component is a metal or an alloy including at least one of Ni and Cu; 
Saito teaches the metal layer being formed from the end face to the at least one side  (Fig. 1) and being mainly composed of copper ([0048]), the oxide layer (20) covering at least a part of the metal layer (Fig. 1), being mainly composed of copper oxide ([0054]), and having a maximum thickness of 0.5 .mu.m or greater ([0061]), the oxide layer (20) being interposed between the metal layer (13a) and the plated layer (13b) in a thickness direction of the metal layer and the plated layer ([0054]).
It would have been obvious to have a oxide layer with those thickness as shown by Saito in order to more securely suppress or prevent entering of hydrogen into the layered body through the external electrode main body (Saito, [0021]).
 (For Claim 1) KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
(For Claim 7) TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have 



16410914
164173232 (relevant limitations)
 1. (Currently amended) A multilayer ceramic capacitor comprising: a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side face of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer, [[and]] an oxide layer, and a plated layer, the metal layer being formed from the end face to the at least one side face and being mainly composed of copper, the oxide layer covering at least a part of the metal layer, being mainly composed of copper oxide, and having a maximum thickness of 0.5 m or greater, the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer, wherein a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer.
7. (New) A multilayer ceramic capacitor comprising: -4-Appl. No.16/410,914 Filed:May 13, 2019 a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the 
 A multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked and each of the internal electrode layers is alternately exposed to two end faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic; and a pair of external electrodes that are formed on the two end faces; wherein: the pair of external electrodes have a structure in which a plated layer is formed on a ground layer; a main component of the ground layer is a metal or an alloy including at least one of Ni and Cu;.
Saito teaches the metal layer being formed from the end face to the at least one side  (Fig. 1) and being mainly composed of copper ([0048]), the oxide layer (20) covering at least a part of the metal layer (Fig. 1), being mainly composed of copper oxide ([0054]), and having a maximum thickness of 0.5 .mu.m or greater ([0061]), the oxide layer (20) being interposed between the metal layer (13a) and the plated layer (13b) in a thickness direction of the metal layer and the plated layer ([0054]).
It would have been obvious to have a oxide layer with those thickness as shown by Saito in order to more securely suppress or prevent entering of hydrogen into the layered body through the external electrode main body (Saito, [0021]).
(For Claim 1) KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
(For Claim 7) TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as 


16410914
10290424 (relevant limitations)
 1. (Currently amended) A multilayer ceramic capacitor comprising: a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side face of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer, [[and]] an oxide layer, and a plated layer, the metal layer being formed from the end face to the at least one side face and being , the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer, wherein a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer.
7. (New) A multilayer ceramic capacitor comprising: -4-Appl. No.16/410,914 Filed:May 13, 2019 a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side face of side faces of the multilayer chip, wherein each of the . 
A multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked and are alternately exposed to two edge faces of the multilayer chip, a main component of the plurality of dielectric layers being a ceramic; and a pair of external electrodes that are formed on the two edge faces; wherein: the pair of external electrode have a structure in which a plated layer is formed on a ground layer; a main component of the ground layer is a metal or an alloy including at least one of Ni and Cu; 
Saito teaches the metal layer being formed from the end face to the at least one side  (Fig. 1) and the oxide layer (20) being interposed between the metal layer (13a) and the plated layer (13b) in a thickness direction of the metal layer and the plated layer ([0054]).
It would have been obvious to have a oxide layer with those thickness as shown by Saito in order to more securely suppress or prevent entering of hydrogen into the layered body through the external electrode main body (Saito, [0021]).
(For Claim 1) KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective 
(For Claim 7) TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the oxide layer as disclosed by TASEDA in order to provide a ceramic electronic components with further improved weather resistance, in particular, .  



Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 and Claim 8 teaches a limitation: “the coverage on the at least one side face, a coverage that is a proportion of an area of the oxide layer per unit area of the metal layer is 20% or greater” or “on the at least one side face, a coverage that is defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer is 20% or greater” that is not disclosed adequately in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US20160086733) in view of KOBAYASHI (US20090323253). 
Regarding Claim 1, Saito teaches, in Fig. 1, a multilayer ceramic capacitor (1) comprising: a multilayer chip (11) in which dielectric layers mainly composed of ceramic (10) and internal electrode layers (12) are alternately stacked (Fig. 1) so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip (Fig. 1), the multilayer chip having a substantially rectangular parallelepiped shape (Fig. 1), the two end faces facing each and a plated layer (13b) ([0054]), the metal layer being formed from the end face to the at least one side  (Fig. 1) and being mainly composed of copper ([0048]), the oxide layer (20) covering at least a part of the metal layer (Fig. 1), being mainly composed of copper oxide ([0054]), and having a maximum thickness of 0.5 .mu.m or greater ([0061]), the oxide layer (20) being interposed between the metal layer (13a) and the plated layer (13b) in a thickness direction of the metal layer and the plated layer ([0054]), but does not teach a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer. 
KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
Regarding Claim 5, Saito teaches a method of manufacturing a multilayer ceramic capacitor ([0065-0074]), the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape (Fig. 1) by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers ([0067]) and alternately exposing the conductive pastes to two end faces (Fig. 1), which face each other, of the ceramic multilayer structure (Fig. 1); coating the ceramic multilayer structure with a metal paste mainly 
KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
Regarding Claim 6, Saito teaches a method of manufacturing a multilayer ceramic capacitor ([0065-0074]), the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape (Fig. 1) by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers ([0067]) and alternately exposing the conductive pastes to two end faces (Fig. 1), which face each other, of the ceramic multilayer structure (Fig. 1); coating the ceramic multilayer structure with a metal paste mainly composed of copper ([0071]); firing the ceramic multilayer structure with the metal paste to form a metal layer ([0071]); and forming an oxide layer that covers at least a part of the metal layer (Fig. 1), is mainly composed of copper oxide ([0074]), and has a maximum thickness of 0.5 .um.m or greater by oxidizing the metal layer ([0061]), and forming a plated layer so that the 
KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).  
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito and KOBAYASHI in view of TASEDA (US2013/0299215).
Regarding Claim 4, Saito and KOBAYASHI teaches the multilayer ceramic capacitor according to claim 1, but does not teach the oxide layer extends closer to a center of the multilayer chip than the metal layer in a direction in which the end faces of the multilayer chip face each other, and is in contact with the at least one side face.
TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the oxide layer as disclosed by TASEDA in order to provide a ceramic electronic components with further improved weather resistance, in particular, reliability under hot and humid conditions (TASEDA, [0005]).  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US20160086733) in view of TASEDA (US2013/0299215).
Regarding Claim 7, Saito teaches, in Fig. 1, a multilayer ceramic capacitor (1) comprising: a multilayer chip (11) in which dielectric layers mainly composed of ceramic (10) and internal electrode layers (12) are alternately stacked (Fig. 1) so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip (Fig. 1), the multilayer chip having a substantially rectangular parallelepiped shape (Fig. 1), the two end faces facing each other (Fig. 1); and a pair of external electrodes (13) formed from the two end faces (left and right sides) of the multilayer chip to at least one side face (top and bottom) of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer (13a, [0048]) and an oxide layer (20) and a plated layer (13b) ([0054]), the metal layer being formed from the end face to the at least one side  (Fig. 1) and being mainly composed of copper ([0048]), the oxide layer (20) covering at least a part of the metal layer (Fig. 1), being mainly composed of copper oxide ([0054]), and having a maximum thickness of 0.5 .mu.m or greater ([0061]), the oxide layer (20) being interposed between the metal layer (13a) and the plated layer (13b) in a thickness direction of the metal layer and the plated layer ([0054]), but the oxide layer extends closer to a center of the multilayer chip than the metal layer in a direction in which the two end faces of the multilayer chip face each other, and is in contact with the at least one side face.
TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848